Citation Nr: 0433472	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-14 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from July 1993 to February 
1994.

This appeal arose from a June 2001 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits requested.  


FINDINGS OF FACT

1.  The veteran's current back complaints are not related to 
his period of service.

2.  The veteran's current right hip complaints of pain are 
not related to his period service.  


CONCLUSION OF LAW

1.  A chronic low back disability, to include disc disease, 
was not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  A right hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

The Board is satisfied that all necessary notification and 
duty to assist requirements under the provisions of the VCAA 
pertaining to the issue of entitlement to service connection 
for low back and right hip disabilities have been properly 
undertaken.  

The Board is confident in this assessment because the veteran 
has been provided notice of his rights of notification and 
assistance in letters sent in May 2001, and September and 
December 2002.  In December 2002, the veteran stated that the 
relevant private treatment records had been obtained.  VA did 
not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, has stated that he neither 
has nor knows of any further pertinent evidence.  Hence, no 
evidence has been lost to the record, and there is no failure 
to assist the appellant simply because VA did not explicitly 
ask him to submit all evidence in his possession.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).   

The veteran was also afforded a VA examination.  Furthermore, 
he submitted statements pertaining to his complaints from his 
treating physicians.  The Board finds that all pertinent 
records have been obtained and associated with the claims 
folder.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies 
in the duties to notify and to assist constitute harmless 
error.




Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Additionally, where a veteran has served for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Factual background

The veteran has contended that he fell from a rope during 
training while in service.  He stated that he had landed on 
his low back and his right side, for which he received 
treatment.  He stated that he has suffered from pain ever 
since.  Therefore, he believes that service connection is 
warranted.

Low back

The veteran's service medical records show that he was seen 
on August 6, 1993 for complaints of low back pain of two days 
duration.  He stated that he had fallen from a rope during 
training.  The objective examination showed no edema, 
erythema, echymosis, or spasms.  Straight leg raises were 
negative, and he displayed full range of motion and a normal 
gait.  The assessment was low back pain.  He was seen again 
on August 9, 1993 for follow-up treatment.  The examination 
was again negative and he was given Motrin.  The assessment 
was possible musculoskeletal back pain.

In April 2002, the veteran's treating physician submitted a 
statement in which it was noted that he had first been seen 
in August 2001 with complaints of persistent back pain and 
myositis.  He stated that he had had this pain since his 
release from service, noting that he had fallen from a rope.  
An x-ray showed straightening of the spine and transitional 
6th lumbar vertebra.  There was no evidence of a fracture or 
disc compression.  The diagnosis was chronic persistent back 
pain.  The records of this treatment were also submitted.

VA afforded the veteran an examination in December 2002; he 
again stated that he had injured his back when he had fallen 
from a rope in service.  He complained of pain and occasional 
stiffness.  The examination of the low back revealed normal 
lordosis and a symmetrical pelvis.  There was no scoliosis.  
He displayed no spasms and had full range of motion, although 
he complained of pain at the extreme of flexion.  There was 
no suggestion of incoordination or fatigability and there was 
no evidence of functional loss.  An x-ray was normal except 
for a transitional vertebra.  The diagnosis was no evidence 
of residual traumatic pathology in the low back.  The 
examiner rendered the opinion that any current findings were 
not related to the inservice incident.

The veteran then submitted statements from his private 
physicians dated on August 13 and 26, 2003.  The August 13th 
letter noted that the veteran had tenderness to palpation of 
the low back.  The physician stated that his low back 
problems were related to his injury suffered in service.  The 
letter of the 26th noted the presence found on magnetic 
resonance imaging scan (MRI) of mild intervertebral disc 
spacing with dessication.  The physician stated that given 
the fall reported in service and the MRI findings, it was 
possible that the veteran's low back was related to his 
service.

The case was again referred to the physician that conducted 
the December 2002 VA examination.  An opinion was rendered in 
January 2004.  The examiner noted that the service medical 
records and the two August 2003 letters had been reviewed.  
It was opined that it was not likely that the veteran's low 
back pain was related to service.  The examiner stated that 
this opinion was based upon the evidence which showed only 
one incident in service, with no continuing treatment, in 
addition to an essentially normal x-ray obtained in August 
2001.

Right hip

The veteran's service medical records noted the veteran's 
complaint on September 7, 1993 of pain on the left inner and 
outer thigh, after a march the day before.  The objective 
examination noted a mildly antalgic gait with full range of 
motion.  There was positive flexion, extension and medial 
lateral motions of the foot.  There was no edema, erythema, 
or echymosis.  There was no popping of the hip.  There was 
tenderness on palpation of the lateral left thigh.  The 
diagnosis was rule out stress fracture versus overuse.

In April 2002, the veteran's private physician noted his 
complaints of right hip pain since a fall in service.  The 
treatment records showed full range of motion on August 20, 
2001.

VA afforded the veteran an examination in December 2002.  He 
stated that he had pain in the right hip.  The alignment of 
the hip was normal and the leg lengths were equal.  There was 
no tenderness and he displayed painless full range of motion.  
An x-ray was negative.  The diagnosis was no evidence of 
residual traumatic pathology in the right hip.  The examiner 
rendered the opinion that any current findings were not 
related to the incident in service.

Analysis

Low back

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a low back 
disability is not warranted.  The evidence demonstrates that 
the veteran was seen for a complaint of back pain in August 
1993.  The evidence does not suggest, however, that this 
complaint resulted in the development of a chronic back 
disorder.  This conclusion is supported by the fact that 
there were no further complaints about the back between 
August 1993 and his discharge in February 1994.  In addition, 
he sought no treatment for any back complaints between his 
date of release from service in February 1994 and his first 
treatment from a private physician in August 2001.  

The veteran had submitted two statements dated in August 2003 
from treating physicians who rendered opinions that his 
current back complaints were related to his service, although 
one had stated that such a relationship was "possible."  
However, the VA examiner in December 2002, had stated that 
there was no evidence that any current findings were related 
to service.  In January 2004, the VA examiner was asked to 
again review the service medical records, as well as the 
letters submitted by the private physicians and to render 
another opinion as to any relationship between a current back 
disorder and the inservice complaints.  After conducting this 
review, the examiner opined that it was unlikely that the 
veteran's back complaints were related to the injury noted in 
the service medical records.  The Board finds that the 
opinion of the VA examiner carries greater probative weight 
than the private physician's statements, since the VA 
examiner had reviewed all the evidence of record, to include 
the service medical records.  Such a review of the service 
medical records was not conducted by the private physicians; 
rather, their opinions were based upon history as provided by 
the veteran.  The Court of Appeals for Veterans Claims has 
held that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See Swann v, 
Brown, 5 Vet, App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (Board is not bound to accept a physician's opinion 
when it is based exclusively on the recitations of a 
claimant).

Finally, there is no indication of degenerative joint or disc 
disease within one year of separation from service.  There is 
no objective evidence of disc problems until the MRI 
conducted in August 2003, some nine years following his 
separation from active military service.  


Therefore, based on the above, it is found that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right hip

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a right hip 
disability is not warranted.  Initially, it is noted that the 
service medical records refer to a complaint of left hip pain 
in September 1993; however, there is absolutely no indication 
of right hip complaints.  None had been made in September 
1993, or at the time that he had complained about his low 
back in August 1993.  While the veteran complained of right 
hip pain to his private physician in August 2001, there was 
no objective evidence of a right hip disorder.  
Significantly, the VA examination conducted in December 2002 
found no evidence of any traumatic pathology of the right 
hip.  Therefore, there is no evidence of any current right 
hip disability that can be related to his period of service.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right hip disability.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic low back disability is 
denied.

Service connection for a right hip disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



